Digitally signed by
                                                                            Reporter of
                                                                            Decisions
                                                                            Reason: I attest to
                          Illinois Official Reports                         the accuracy and
                                                                            integrity of this
                                                                            document
                                 Appellate Court                            Date: 2020.09.14
                                                                            14:04:29 -05'00'



        Biancorosso v. Troy Community Consolidated School District No. 30C,
                             2019 IL App (3d) 180613



Appellate Court      SAMANTHA BIANCOROSSO, a Minor, by her Mother, TINA
Caption              BIANCOROSSO, Plaintiff-Appellant, v. TROY COMMUNITY
                     CONSOLIDATED SCHOOL DISTRICT NO. 30C, Defendant-
                     Appellee.



District & No.       Third District
                     No. 3-18-0613



Filed                August 29, 2019



Decision Under       Appeal from the Circuit Court of Will County, No. 16-L-456; the Hon.
Review               Raymond E. Rossi, Judge, presiding.



Judgment             Affirmed.


Counsel on           Thomas P. Polacek, of McNamara Phelan McSteen, LLC, of Joliet, for
Appeal               appellant.

                     Monica E. Banet, of Law Offices of Lawrence Cozzi, of Warrenville,
                     for appellee.
     Panel                    JUSTICE O’BRIEN delivered the judgment of the court, with
                              opinion.
                              Justices Carter and McDade concurred in the judgment and opinion.


                                               OPINION

¶1        Plaintiff Samantha Biancorosso, a sixth-grade student at defendant Troy Community
       Consolidated School District No. 30C (District), was injured at cheerleading practice and
       brought a complaint alleging that the District’s willful and wanton conduct caused her injuries.
       The District moved for summary judgment, which the trial court granted. Biancorosso
       appealed. We affirm.

¶2                                          I. BACKGROUND
¶3         Plaintiff Samantha Biancorosso, a minor, by her mother, Tina Biancorosso, filed a
       complaint against defendant District, alleging that the Troy Community Consolidated School
       District No. 30C acted negligently during cheerleading practice, resulting in injuries to
       Samantha, and asserting claims for Samantha’s medical expenses. The complaint set forth the
       following as negligent conduct: failure to take adequate safety precautions; failure to provide
       sufficient supervision and spotters; failure to supervise and observe routines and maneuvers;
       and failure to supervise, train, or monitor cheerleading coaches regarding proper safety
       precautions and equipment. The complaint asserted that Samantha was “tossed” in the air
       while practicing on “thin gymnastics mats” on a tile floor, with inadequate spotters and without
       observation by a supervising adult. Samantha filed an amended complaint, replacing the
       negligence allegations with willful and wanton claims. The willful and wanton claims mirrored
       the negligence claims but substituted willful and wanton conduct for negligence. The District
       moved to dismiss, which was heard and denied, and answered the complaint, asserting
       affirmative defenses.
¶4         The District moved for summary judgment and attached to its motion various depositions.
       Tina, Samantha’s mother, testified that her daughter’s cheerleading injury resulted in surgery,
       a hospital stay, a cast on Samantha’s arm, and three scars. Samantha continued to experience
       some pain on occasion. Samantha first became involved in cheerleading in the sixth grade.
       Tina had no concerns about Samantha performing stunts such as the pyramid, which she had
       performed at several basketball games before the injury. She had no concerns about the mats
       used at practice. She did not voice any concerns to Samantha’s coach. Tina had read and signed
       the District’s “Extra-Curricular Athletic/Activity and Concussion Information Permission
       Form.” The form acknowledged that there were “special dangers and risks” associated with
       extracurricular activities, including falls and broken bones.
¶5         Samantha testified at her deposition that she was currently in the eighth grade and had
       stopped cheerleading after sixth grade as she was more interested in dance. She returned to
       cheerleading after her injuries healed and was involved in poms in the seventh and eighth
       grades. She had pursued cheerleading more for poms because it included dance routines and
       because cheerleading and poms were together at the sixth-grade level. She had been involved
       in tumbling since she was five years old. She had performed other cheerleading stunts before
       but was attempting the one in which she was injured for the first time. The stunt involved girls

                                                  -2-
       acting as a base and she performing as the flyer. She asked to be the flyer. She tried the stunt
       several times with the coach present. Although she was wobbly when first attempting it, she
       was not unprepared. She could have asked for additional spotters if she felt uncomfortable.
       Samantha did not tell anyone she was scared; rather, she felt ready for the stunt. However,
       while attempting it, she tilted and fell, putting her arm out to break the fall. She landed on the
       mat. Cheer mats covered the entire floor.
¶6         Jaclyn Doumanian was deposed and testified that she was the sixth-grade cheer coach from
       August 2015 to January 2016. She had no previous experience coaching or any certification to
       do so. She shadowed the junior varsity and varsity coaches and practiced with them. She also
       took an online safety training course. She held a meeting where the parents were informed
       about safety and required to complete a permission form. When practice was held in the school
       cafeteria, they used cheer mats to cover the tile floor. The three coaches, including herself,
       were responsible for placing the mats before practice with the cheerleaders’ help. The mats
       covered the entire floor and were inspected before practice for rips, tears, or problems and to
       ensure the mats were properly connected to each other. There were no complaints about the
       mats. The sixth graders did not perform throwing stunts. The stunt during which Samantha was
       hurt included two spotters, two bases, and a flyer. Doumanian would teach the stunts and make
       sure the girls were comfortable performing them without her help but in her presence.
       Samantha was not a regular flyer but Doumanian coached her about the particular stunt.
       Initially, Samantha had trouble standing up in the stunt, which was normal. Samantha tried the
       stunt a couple of times and performed it correctly two or three times. Doumanian was working
       with Samantha and her group for approximately 15 minutes. If she believed Samantha was
       uncomfortable or unable to perform the stunt, she would have stayed and kept working with
       her. Doumanian made sure Samantha was comfortable performing it before she moved to work
       with a different group of girls. The group was located about 20 feet from Samantha’s group.
¶7         Julie Brandolino testified at her deposition as follows. She was the head cheer coach for 10
       years, leaving the position in 2016. She conducted safety meetings with the other coaches.
       They used cheer mats rather than tumbling mats because they were safer. The mats were
       inspected before each use and were compliant with the standards of the Illinois High School
       Association (IHSA) and the Illinois Elementary School Association (IESA). The District
       bought the mats used from Wilmington High School.
¶8         Megan DeGroot was deposed and testified that she was the District’s athletic director and
       activities director for grades kindergarten through eighth. She oversaw the coaches and
       activities. The cheer mats were certified by the IHSA and IESA and were in warranty. The
       standard practice was for the mats to be rolled out and inspected before practice, and if there
       was a mat problem, practice would be cancelled. She inspected the mats weekly and had done
       so in the days preceding Samantha’s accident and in the days after and found no problems.
¶9         The trial court granted the District’s summary judgment motion but stayed it to allow
       Samantha time to amend her complaint. When Samantha did not file a second amended
       complaint, the court again entered a summary judgment order in favor of the District.
       Samantha appealed.

¶ 10                                     II. ANALYSIS
¶ 11      The sole issue on appeal is whether the trial court erred when it granted the District’s
       summary judgment motion. Samantha argues that facts exist to support her claim that the

                                                   -3-
       District’s coaches allowed her to practice an “inherently dangerous cheerleading maneuver,”
       knowing she was not prepared to perform it without “close adult supervision.” According to
       Samantha, summary judgment was inappropriate because the facts in dispute demonstrate that
       the District acted willfully and wantonly, resulting in her being injured.
¶ 12        Summary judgment is appropriate where the pleadings, depositions, admissions on file,
       and affidavits, if any, establish that no genuine issue of material fact exists and the moving
       party is entitled to judgment as a matter of law. 735 ILCS 5/2-1005(c) (West 2016). All facts
       should be construed in favor of the nonmovant, and “where reasonable persons could draw
       divergent inferences from the undisputed material facts or where there is a dispute as to a
       material fact,” summary judgment should not be granted. Espinoza v. Elgin, Joliet & Eastern
       Ry. Co., 165 Ill. 2d 107, 114 (1995). We review a trial court’s grant of summary judgment
       de novo. Abrams v. City of Chicago, 211 Ill. 2d 251, 258 (2004).
¶ 13        To sustain a claim for willful and wanton conduct, a party must establish the elements of
       negligence, including that the defendant owed the plaintiff a duty, defendant breached the
       duty, and the breach caused the plaintiff’s injuries. Krywin v. Chicago Transit Authority, 238
       Ill. 2d 215, 225 (2010). The plaintiff must also establish that the defendant deliberately
       intended to harm the plaintiff or displayed an utter indifference toward or conscious disregard
       for the plaintiff’s welfare. Harris v. Thompson, 2012 IL 112525, ¶ 41 (citing 745 ILCS
       10/1-210 (West 2002)). The plaintiff must demonstrate that the defendant knew of the
       impending danger and failed to exercise ordinary care to prevent it or recklessly and carelessly
       failed to discover the danger. Lynch v. Board of Education of Collinsville Community Unit
       District No. 10, 82 Ill. 2d 415, 429 (1980) (citing Klatt v. Commonwealth Edison Co., 33 Ill. 2d
       481, 488 (1965)).
¶ 14        Samantha’s amended complaint alleged that the District was willful and wanton by
       allowing her to perform stunts “in a location and on a surface” the District should have known
       was hazardous and failed to take adequate safety precautions; by allowing her to practice
       “potentially hazardous routines” without adequate supervision and/or spotters; by failing to
       supervise or observe Samantha while she performed “potentially hazardous routines and
       maneuvers”; and by failing to supervise, train, and monitor the cheerleading coaches regarding
       safe practices and use of safety measures and precautions.
¶ 15        Samantha’s claims of inadequate safety precautions, supervision, and proper equipment
       are belied by the record. The deposition testimony established that the District used cheer mats,
       which were still in warranty and IHSA- and IESA-compliant, for cheerleading practice. The
       mats were inspected by the coaches prior to practice and on a weekly basis by the athletic
       director. To prepare for practice, the coaches and cheerleaders unrolled and positioned the
       mats. The coaches inspected the mats before each practice to ensure they were properly placed
       and connected to each other. The District policy prohibited practice if there was a problem with
       the mats. The District had not received any complaints regarding the mats. Samantha testified
       that the mats covered the entire floor of the practice area and it is undisputed that Samantha
       landed in the middle of a mat after her fall. Samantha did not present any facts that the mats
       were in disrepair or not positioned properly at practice. The District took sufficient safety
       precautions to protect Samantha from injury, and the fact that she was injured despite its efforts
       does not equate to a finding of willful and wanton conduct. See Barr v. Cunningham, 2017 IL
       120751, ¶ 18 (where school used some precautions to protect students from being injured, its


                                                   -4-
       employees were not willful and wanton even where the precautions were insufficient and a
       student was injured).
¶ 16       The evidence also demonstrated that there was sufficient supervision during the practice.
       Doumanian explained she worked with Samantha until Samantha was comfortable with the
       stunt and that she would not have left Samantha’s group had Samantha or others in the group
       had any concerns. Samantha did not feel she needed additional spotters and felt ready to
       perform the stunt. Doumanian and Samantha gauged that Samantha was ready to perform the
       stunt on her own. According to both deponents, two girls lifted Samantha from each side for
       the stunt, while two other girls acted as spotters in front of and behind her. Doumanian
       remained in the general area where Samantha’s group was practicing, moving approximately
       20 feet to help another group. The facts are not in dispute that the District employed adequate
       supervision. See Lynch, 82 Ill. 2d at 430 (even inadequate sports supervision did not rise to
       level of willful and wanton conduct).
¶ 17       Samantha further alleged that the routines were potentially hazardous and that Samantha
       was “tossed” in the air. Samantha additionally alleged that the District failed to monitor the
       coaches to ensure they properly and safely conducted cheerleading practice. Doumanian
       testified that the sixth-grade routines did not include tossing students in the air and that she
       ensured the stunts they attempted were suitable for their ages and skill level. Doumanian
       explained that she shadowed the other coaches and took an online safety course, in addition to
       reading the materials provided by the District. Samantha explained the stunt and how the girls
       acting as base held her feet throughout it and that she had sufficient spotters. Moreover, despite
       Samantha’s claims, she did not offer any evidence that the District was aware of impending
       danger regarding the cheerleading stunts. She did not present any instances of prior injuries to
       other cheerleaders. There were no complaints regarding the condition or use of the mats during
       practice. Tina testified that she was unconcerned regarding the other stunts her daughter had
       performed and had no concerns about the mats. She was aware of the risks and dangers
       associated with cheerleading, including the possibility of broken bones. Accordingly,
       Samantha’s claim that the District knew and disregarded the possibility of impending danger is
       without merit. See Washington v. Chicago Board of Education, 204 Ill. App. 3d 1091, 1094-95
       (1990) (willful and wanton claim properly dismissed where facts did not show that site of
       injury was unreasonably dangerous or that defendant knew or should have known of the
       danger).
¶ 18       Samantha did not present any evidence that the District acted willfully and wantonly. The
       undisputed facts demonstrate that the District took safety precautions, that the mats were
       sufficient, and that there was adequate adult supervision. Thus, there is no genuine issue of
       material fact that Samantha’s injuries did not result from willful and wanton conduct by the
       District. We thus find the trial court did not err when it granted summary judgment in favor of
       the District.

¶ 19                                      III. CONCLUSION
¶ 20      For the foregoing reasons, the judgment of the circuit court of Will County is affirmed.

¶ 21      Affirmed.



                                                   -5-